DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation (“CON”) application of U.S. application no. 15/473,496, filed 03/29/2017 and U.S. application no. 16/601,377, filed on 10/14/219 (“Parent Applications”) . See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered “of record’ in the Parent Applications are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications are relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2022, 08/05/2022, 03/17/2022, 11/09/2021, 09/30/2021, 09/09/2021, and 06/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copy of Applicants’ IDS forms 1449 is attached to this instant Office Action.
With the exception of Foreign Patent Documents No. G2 and G3 and Non-Patent Literature Document No.  G5 in the IDS filed on 05/16/2022, the information disclosure statement (IDS) filed on 05/16/2022 appear to be in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 are attached to this instant Office Action.
Regarding Foreign Patent Documents No. G2 and G3 and NPL No. G5, the citation fails to comply with the provisions of 37 CFR 1.97,1.98 and MPEP 609 because the applicant has not provided a copy of the translation if a written English-language translation of a non-English-language document. See 37 CFR 1.98(a)(3). The IDS has been placed in the application file, but the information referred to in Cite No. G2, G3, and G5 and have not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP 609.05(a).
With the exception of Non-Patent Literature Documents No.  A91, A94, A103, A104, and A107 in the IDS filed on 04/19/2021, the information disclosure statement (IDS) filed on 04/19/2021 appear to be in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant Office Action.
Regarding Non-Patent Literature Documents No.  A91, A94, A103, A104, and A107, the information disclosure statements filed fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Status of Claims
The following is a Non-final rejection. 
Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 14, 15, 18, 23, and 27 of U.S. Patent No. 10,956,842 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1-6, 8-13, and 15-19 of 17/208,869 recite similar limitation as of U.S. Patent No. 10,956,842 B2 of claim 1, 2, 4, 14, 15, 18, 23, and 27.
Claim 1 of 17/208869 states: 
A controller for a system of equipment that operate to produce or consume one or more resources, the controller comprising one or more processing circuits configured to: generate a resource balance constraint using a balance between a first amount of each resource and a second amount of each resource, wherein: the first amount of each resource comprises at least an amount of the resource produced by the equipment; and the second amount of each resource comprises at least an amount of the resource consumed by the equipment; perform a control process using the resource balance constraint to determine amounts of each resource to be produced or consumed by the equipment; and operate the equipment to produce or consume the amounts of each resource determined by the control process.
Whereas claim 1 of US Patent No. 10,956,842 B2 states: 
A controller for central plant equipment that operate to consume input resources from one or more utilities to produce output resources provided to a building or campus to serve energy loads of the building or campus, the controller comprising: a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: obtaining a model comprising one or more sources configured to supply the input resources, one or more subplants configured to convert the input resources to the output resources, and one or more sinks configured to consume the output resources; generating a resource balance constraint that requires balance between a first amount of each resource and a second amount of each resource, wherein: the first amount of each resource comprises a sum of an amount of the resource supplied by the sources and an amount of the resource produced by the subplants; and the second amount of each resource comprises a sum of an amount of the resource consumed by the subplants and an amount of the resource consumed by the sinks; performing an optimization of an objective function subject to the resource balance constraint to determine amounts of each resource to be produced or consumed by the central plant equipment at a plurality of times within an optimization period; and sending, from the processing circuit to the central plant equipment, electronic communications comprising operating parameters that cause the central plant equipment to produce or consume the amounts of each resource at the plurality of times within the optimization period.
These are obvious variant of each other as both recites: 
A controller for a system of equipment that operate to produce or consume one or more resources, the controller comprising one or more processing circuits configured to: generate a resource balance constraint using a balance between a first amount of each resource and a second amount of each resource, wherein: the first amount of each resource comprises at least an amount of the resource produced by the equipment; and the second amount of each resource comprises at least an amount of the resource consumed by the equipment; perform a control process using the resource balance constraint to determine amounts of each resource to be produced or consumed by the equipment; and operate the equipment to produce or consume the amounts of each resource determined by the control process.

The instant Invention
US Patent No. 10,956,842 B2
1/8/15
1/14/23/27
2/9/16
1/14/23/27
3/10
1/14/23/27
4/11/17
1/14/23/27
5/12
1/14/23/27
6/13/19
4/18
18
2/15


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 13, 16, and 18 of U.S. Patent No. 10,706,375. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-20 of 17/208,869 recite similar limitation as of U.S. Patent No. 10,706,375 of claim 1, 2, 4, 13, and 16.
Claim 1 of 17/208869 states: 
A controller for a system of equipment that operate to produce or consume one or more resources, the controller comprising one or more processing circuits configured to: generate a resource balance constraint using a balance between a first amount of each resource and a second amount of each resource, wherein: the first amount of each resource comprises at least an amount of the resource produced by the equipment; and the second amount of each resource comprises at least an amount of the resource consumed by the equipment; perform a control process using the resource balance constraint to determine amounts of each resource to be produced or consumed by the equipment; and operate the equipment to produce or consume the amounts of each resource determined by the control process.
Whereas claim 1 of US Patent No. 10,706,375 states: 
A central plant configured to serve energy loads of a building or campus, the central plant comprising: central plant equipment configured to consume input resources from one or more utilities to produce output resources provided to the building or campus; and central plant controller configured to determine an optimal allocation of the energy loads across the central plant equipment by: identifying one or more sources configured to supply the input resources, one or more subplants configured to convert the input resources to the output resources, and one or more sinks configured to consume the output resources; generating a cost function comprising a cost of purchasing the input resources from the sources; generating a resource balance constraint that requires balance between a first amount of each resource and a second amount of each resource, wherein: the first amount of each resource comprises a sum of a total amount of the resource supplied by the sources and a total amount of the resource supplied by the subplants; and the second amount of each resource comprises a sum of a total amount of the resource consumed by the subplants and a total amount of the resource consumed by the sinks; and solving an optimization problem to determine the optimal allocation of the energy loads across the central plant equipment, wherein solving the optimization problem comprises optimizing the cost function subject to the resource balance constraint;  -2- 4834-9666-3225.1Atty. Dkt. No. 16BE295-US (117277-0200) wherein the central plant controller is configured to provide control decisions to a building management system configured to control the central plant equipment to achieve the optimal allocation of the energy loads.
These are obvious variant of each other as both recites: 
A controller for a system of equipment that operate to produce or consume one or more resources, the controller comprising one or more processing circuits configured to: generate a resource balance constraint using a balance between a first amount of each resource and a second amount of each resource, wherein: the first amount of each resource comprises at least an amount of the resource produced by the equipment; and the second amount of each resource comprises at least an amount of the resource consumed by the equipment; perform a control process using the resource balance constraint to determine amounts of each resource to be produced or consumed by the equipment; and operate the equipment to produce or consume the amounts of each resource determined by the control process.
The instant Invention
US Patent No. 10,956,842 B2
1/8/15
1/13
2/9/16
1/13
3/10
1/13
4/11/17
1/13
5/12
1/13
6/13/19
4/16
7/14/20
8/18
18
2


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted the claimed a system (Claims 1-7), a method (claims 8-14), and method (claims 15-20) are directed to eligible categories of subject matter (i.e., machine, article of manufacture, and a process). Thus, Step 1 is satisfied. 
Step 2A.  In accordance to Step 2A Prong One of 2019 PEG, it is noted that the claims recite an abstract idea that falls into the “Mathematical concept” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite a mathematical formula/equation of an optimization function. It is next noted that the abstract idea also falls within the “mental processes” group within the enumerated groupings, and the recitation of generic computer components does not negate that the given limitation can be performed in mind.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, the claim recites:  A controller for a system of equipment that operate to produce or consume one or more resources, the controller comprising one or more processing circuits configured to: generate a resource balance constraint using a balance between a first amount of each resource and a second amount of each resource, wherein: the first amount of each resource comprises at least an amount of the resource produced by the equipment; and the second amount of each resource comprises at least an amount of the resource consumed by the equipment; perform a control process using the resource balance constraint to determine amounts of each resource to be produced or consumed by the equipment; and operate the equipment to produce or consume the amounts of each resource determined by the control process. Claims 8 and 15 recite substantially the same limitation as claim 1, and therefore subject to the same rationale. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a controller for a system of equipment that operate to produce or consume one or more resources, the controller comprising one or more processing circuits and operate the equipment to produce or consume the amounts of each resource determined by the control process (post-solution activity). However, this element fails to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Further, operating the equipment to produce or consume the amounts of each resource determined by the control process( step recites performing a generic computer function at a high level of generality, which merely amount insignificant extra-solution activity, does not amount to an inventive concept and does not add a meaningful limitation to the process. 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a controller for a system of equipment that operate to produce or consume one or more resources, the controller comprising one or more processing circuits and operate the equipment to produce or consume the amounts of each resource determined by the control process.  These element have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (Figure 7) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.   Examiner takes Official Notice that a controller for a system of equipment that operate to produce or consume one or more resources, the controller comprising one or more processing circuits and operating the equipment to produce or consume the amounts of each resource determined by the control process are well-understood, routine, and conventional activity in the art, which does not add significantly more. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via details of the abstract idea (i.e., claims 6/ 13/19 recite one or more storage devices within the system of equipment, which under step 2A does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and thus the claim is directed to an abstract idea. Further under Step 2B of the eligibility inquiry, Examiner takes official notice that storage devices within the system of equipment that store and discharge energy are well-understood, routine and conventional in the art) without additional element that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.
Dependent claims 2-7, 9-14, and 16-20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of mathematical concept, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 8, 13, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki Osogami (US 2013/0345889 A1, hereinafter “Osogami”) in view of  Kota Hirato (US 2011/0087381 A1, hereinafter “Hirato”). 
Claim 1/8/15
Osogami teaches:
A controller for a system of equipment that operate to produce or consume one or more resources, the controller comprising one or more processing circuits configured to (para. 0001-0002 describe supplying power demands to satisfy energy demand to building. para. 0003 determining, using a processing device, a forecasted power demand for a power demand for the power consumption unit): 
generate a …. constraint using a balance between a first amount of each resource and a second amount of each resource, wherein: the first amount of each resource comprises at least an amount of the resource produced by the equipment; and the second amount of each resource comprises at least an amount of the resource consumed by the equipment (para. 0015 describes constraints the heating supply from the chillers may be equal to or greater than the heating requirements of the building unit. In addition, the power supplied from the electrical power system, including the power supply supplied from the local generators 210a-210c and/or battery 212 (sinks), may be equal to or greater than the electrical power demands of the building unit); 
perform a control process using the … constraint to determine amounts of each resource to be produced or consumed by the equipment(paras. 3 and 28-32 describe objection function to determine power supply demand of a building wherein the optimization function includes cost of power generation constraint); 
and operate the equipment to produce or consume the amounts of each resource determined by the control process(para. 0003 describes operating the at least one power supply device according to the determined schedule to meet the power demand of the power consumption unit).
While Osogami does not explicitly teach the following limitation, however analogous reference Hirato teaches:
a resource balance constraint [para. 68 describes part of equation 1 is energy balance constraints]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hirato with Osogami, because the references are analogous and compatible since they are directed to the same field of endeavor of building energy management system, to include a resource balance constraint to the optimization problem. Doing so would help determine the optimal operation of an energy storage equipment and improve the efficiency of an energy system. 

Claim 6/13/19
While Osogami teaches in fig. 2 and para. 0013 #216 heat storage and #216 battery, it does not explicitly teach the following, however, Hirato teaches:
The controller of Claim 1, wherein: the first amount of each resource comprises a sum of the amount of the resource produced by the equipment and an amount of the resource discharged by one or more storage devices within the system of equipment; and the second amount of each resource comprises a sum of the amount of the resource consumed by the equipment and an amount of the resource charged into the one or more storage devices within the system of equipment (paras. 0006, 0068-0088 and fig. 2 considering operation of an electricity storage equipment or heat storage equipment during a certain term, due to constraints on the capacity of the electricity storage equipment or heat storage equipment, unconditional continuation of power discharge or of heat discharge is not possible, and the need arises to perform power charge or heat charge in a certain time period equal to the amount of reduction in charged power or charged heat due to power discharge or heat discharge in a different time period, to restore the amount of power charge or heat charge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hirato with Osogami to include resource balance constraint requires balance between: the  sum of the amount of the resource produced by the equipment and an amount of the resource discharged by one or more storage devices within the system of equipment and the sum of the amount of the resource consumed by the equipment and an amount of the resource charged into the one or more storage devices within the system of equipment to the optimization model. Doing so would help determine the optimal operation of an energy storage equipment and improve the efficiency of an energy system.

Claim 7/14/20
Osogami teaches:
The controller of Claim 1, wherein the one or more processing circuits are configured to generate the resource balance constraint using a model of the system of equipment that comprises connections between the equipment and defines which of the equipment receive input resources from other equipment within the system of equipment and which of the equipment provide output resources to other equipment within the system of equipment(fig. 1 and 0016-0021 the relation between the chiller power consumption and the chiller heat output is not piece-wise linear but can be sufficiently approximated using a piece-wise linear function. The limit N is the number of the segments of the piece-wise linear function. Increasing N improves the approximation of the piece-wise linear function to the relation between the chiller power consumption and the chiller heat output. However, computation time also increase with N. Eqs. (25)-(27) represent a relation between chiller energy consumption p.sub.i,t and heat production v.sub.i,t. further the relation between the generator fuel consumption and the generator power output can be sufficiently approximated using a piece-wise linear function as illustrated in the constraints).

Claim 18
Osogami teaches:
The method of Claim 15, wherein: each of the one or more sources represents a utility that supplies an input resource to the system of equipment(para. 0013 describes exemplary local generators 210a-210c and exemplary battery 212 may also supply electricity to the power system 202); each of the one or more sinks represents a consumer of an output resource produced by the system of equipment(fig. 2 #206 and #214a-c and 0013 the building unit may have heating and cooling power demands with respect to regulating a temperature or environment of the building unit as well as electrical demands for operation of various appliances and machinery. The electrical power system 202 supplies electricity to electrical appliances 206, such as fans, lights, computers, etc.); and the system of equipment operates to convert the input resource into the output resource (fig. 2 #202 illustrates electric power system; para. 0013 describes an electrical power system 202 that may receive electricity from outside sources via the electricity grid 104 which is converted to appliances 206, such as fans, lights, computers, etc. and exemplary elements of cooling and heating units, such as chillers 214a-214c, a coolant 208, and a heat exchanger 204 as illustrated in fig. 2).

Allowable Subject Matter
Claims 2-5, 9-10, 16, and 17 are allowable over prior art. Although claims 2-5, 9-10, 16, and 17 are allowable over the prior art of record, they are not allowable because they stand rejected under 35 USC 101 and double patenting rejections, and further if claims 2-5, 9-10, 16, and 17 overcome these rejections, they would not be allowable unless they were rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150057820 A1
Method for managing energy consumption of building using controllable system, involves controlling building systems to direct energy consumption of building according to desired energy consumption projection
CHEN W et al.
US 20120232701 A1
Method for optimizing building energy and resource management for building system, involves optimizing demand models using complex multivariate optimization techniques based on usage data and energy rules
CARTY R et al.
US 20140142904 A1
A METHOD AND A SYSTEM FOR CONTROLLING ENERGY SUPPLY TO A CLIENT
Drees; Kirk H. et al.
US 20180034272 A1
A METHOD AND A SYSTEM FOR CONTROLLING ENERGY SUPPLY TO A CLIENT
Schmidt; Mischa et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683